Citation Nr: 1315192	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The Veteran, who is also the appellant, had active service from August 1989 to August 1992, with additional unverified service in the United States Naval Reserves from August 16, 1992, to August 10, 1997.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

In December 2010, the Veteran testified at a Travel Board hearing before the undersigned Veteran Law Judge at the RO.  A transcript of the hearing is of record.  

In May 2011, the Board remanded this matter for further development. 

In November 2011, the Board denied service connection for bilateral hearing loss and tinnitus.  Thereafter, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  

In an October 2012 decision, the Court vacated the November 2011 Board decision and remanded the matter for further proceedings consistent with the Court's decision.  

Thereafter, the Veteran submitted additional evidence in support of his claim and requested that this case be remanded to the RO for review of the newly submitted evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



REMAND

In remanding this matter, the Court indicated that it appeared that the Board ignored the puretone threshold shifts between January 1992 and July 1992, and instead relied upon the fact that the July 1992 audiometric testing reflected normal hearing.  The Court further noted that the Board did not address the cumulative changes in puretone thresholds between the August 1989 reference audiograms and the July 1992 separation audiogram.  The Court further observed that the May 2011 examiner's opinion also failed to discuss shifts across the reference and separation audiograms.  The Court found that a remand was in order to permit the Board to address whether the puretone threshold shifts between the reference and separation audiograms demonstrated that the Veteran's present hearing loss was causally related to service.  

Based upon the Court's directives, the Board finds that additional clarification is warranted as it relates to the May 2011 VA examiner's opinion.  

Furthermore, as noted above, the Veteran has requested that the additional evidence he submitted, in the form of a February 2013 report from his private physician, T. D., M.D., first be reviewed by the RO.  

As indicated by the Court, the claim for service connection for tinnitus is inextricably intertwined with the claim for service connection for hearing loss and will be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder, to include the newly submitted evidence, to the May 2011 VA examiner, for review.  Following a review of the claims folder, to include the newly received evidence, the examiner is requested to again render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss and tinnitus are related to his period of active service.  In rendering the opinion, the examiner is to address the significance of the puretone threshold shifts at the time of the Veteran's entrance into service and at separation.  The examiner is to also address the significance of the puretone threshold shifts between the January 1992 and July 1992 audiological evaluations.  The examiner is to further indicate whether the pure tone threshold shifts between the August 1989 reference and the July 1992 separation audiograms demonstrate that the Veteran's current hearing loss is causally related to service.  The examiner should also comment on the February 2013 report from Dr. T. D.  Complete detailed rationale is requested for each opinion that is rendered.  If the May 2011 VA examiner is not available, refer the claims folder to another examiner with the examiner being requested to provide the above opinions along with detailed rationale to support those opinions.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


